Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161866                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161866
                                                                    COA: 353356
                                                                    Jackson CC: 03-004124-FC
  ANTHONY WAYNE HUBBARD,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 29, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the June 29, 2020 order of the Court of Appeals
  and REMAND this case to the Jackson Circuit Court for reconsideration of the
  defendant’s motion for relief from judgment. The circuit court erred in applying People v
  Cress, 468 Mich 678 (2003), to an analysis of whether the defendant’s motion was
  successive under MCR 6.502(G). See People v Swain, 499 Mich 920 (2016). Cress does
  not apply to the procedural threshold of MCR 6.502(G)(2), as the plain text of the court
  rule does not require that a defendant satisfy all elements of the test.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
           a0524
                                                                               Clerk